Name: 2013/734/EU: Commission Implementing Decision of 7Ã November 2013 adopting a fourth updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2013) 7340)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 350/1 COMMISSION IMPLEMENTING DECISION of 7 November 2013 adopting a fourth updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2013) 7340) (2013/734/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Macaronesian biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the archipelagos of the Azores and Madeira (Portugal) and the Canary Islands (Spain) in the Atlantic Ocean, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first three updated list of sites of Community importance for the Macaronesian biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2002/11/EC (2), 2008/95/EC (3), 2009/1001/EU (4), and Implementing Decision 2013/25/EU (5). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Macaronesian biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Macaronesian biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to include additional sites that have been proposed since 2011 by Member States as sites of Community importance for the Macaronesian biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For those additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first three updated Union lists. In that sense, this updated list of sites of Community importance for the Macaronesian biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Macaronesian biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Macaronesian biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between November 1997 and October 2012 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site. Since 2012, that information was supplied in the format established by Commission Implementing Decision 2011/484/EU of 11 July 2011 concerning a site information format for proposed Natura 2000 sites (6). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Macaronesian biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2013/25/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fourth updated list of sites of Community importance for the Macaronesian biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2013/25/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 5, 9.1.2002, p. 16. (3) OJ L 31, 5.2.2008, p. 39. (4) OJ L 344, 23.12.2009, p. 46. (5) OJ L 24, 26.1.2013, p. 370. (6) OJ L 198, 30.7.2011, p. 39. ANNEX Fourth updated list of sites of Community importance for the Macaronesian biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Spain and Portugal. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ES0000041 Ojeda, Inagua y Pajonales * 3 527,6  15,6985 27,9438 ES0000043 Caldera de Taburiente * 4 354,7  17,8668 28,7215 ES0000044 Garajonay * 3 785,4  17,2481 28,1306 ES0000096 Pozo Negro * 9 995  13,9505 28,2868 ES0000102 GaroÃ © * 1 124  17,9448 27,7970 ES0000108 Los Ã rganos * 149,7  17,2681 28,2132 ES0000111 Tamadaba * 7 448,7  15,7266 28,0343 ES0000112 Juncalillo del Sur 186,3  15,4787 27,7971 ES0000113 Macizo de Tauro * 1 244,1  15,7043 27,8774 ES0000141 Parque Nacional de Timanfaya 5 180,7  13,7800 29,0141 ES7010002 Barranco Oscuro * 33,4  15,5928 28,0649 ES7010003 El Brezal * 109,1  15,6002 28,1135 ES7010004 Azuaje * 456,3  15,5650 28,0816 ES7010005 Los Tilos de Moya * 89  15,5941 28,0873 ES7010006 Los Marteles * 2 803,7  15,5227 27,9521 ES7010007 Las Dunas de Maspalomas * 360  15,5829 27,7428 ES7010008 GÃ ¼igÃ ¼Ã ­ * 2 897,7  15,8130 27,9519 ES7010010 Pilancones * 5 781,6  15,6175 27,8709 ES7010011 Amagro * 487,6  15,6793 28,1316 ES7010012 Bandama * 592,9  15,4578 28,0292 ES7010014 Cueva de Lobos * 7 612,77  14,2654 28,2890 ES7010016 Ã rea marina de La Isleta * 8 562  15,4525 28,1736 ES7010017 Franja marina de MogÃ ¡n * 29 993  15,5531 27,7581 ES7010018 Riscos de Tirajana * 749,6  15,5727 27,9490 ES7010019 Roque de Nublo * 446,4  15,6139 27,9676 ES7010020 Sebadales de La Graciosa 1 192  13,5036 29,2222 ES7010021 Sebadales de Guasimeta 1 276  13,5972 28,9300 ES7010022 Sebadales de Corralejo * 1 946,6  13,8306 28,7164 ES7010023 MalpaÃ ­s de la Arena 849,8  13,9319 28,6346 ES7010024 Vega de RÃ ­o Palmas * 365,7  14,0851 28,3982 ES7010025 Fataga * 2 725,9  15,5734 27,8608 ES7010027 JinÃ ¡mar * 30,7  15,4000 28,0327 ES7010028 Tufia * 51,3  15,3819 27,9599 ES7010031 Islote de Lobos * 452,7  13,8216 28,7501 ES7010032 Corralejo * 2 689,3  13,8467 28,6796 ES7010033 JandÃ ­a * 14 972,5  14,3385 28,1160 ES7010034 MontaÃ ±a CardÃ ³n * 1 233,6  14,1599 28,2560 ES7010035 Playa de Sotavento de JandÃ ­a * 5 461,1  14,2111 28,1583 ES7010036 Punta del MÃ ¡rmol * 29,9  15,6154 28,1499 ES7010037 BahÃ ­a del Confital 634,2  15,4542 28,1444 ES7010038 Barranco de La Virgen * 559,4  15,5900 28,0478 ES7010039 El Nublo II * 13 956  15,6680 27,9650 ES7010040 Hoya del Gamonal * 627,3  15,5645 27,9737 ES7010041 Barranco de Guayadeque * 709,4  15,4857 27,9327 ES7010042 La Playa del Matorral * 95,58  14,3296 28,0489 ES7010044 Los Islotes 151,2  13,5328 29,2979 ES7010045 ArchipiÃ ©lago Chinijo * 8 865,3  13,5338 29,2041 ES7010046 Los Volcanes * 9 986,1  13,7500 29,0062 ES7010047 La Corona * 2 602,4  13,4488 29,1814 ES7010048 BahÃ ­a de Gando * 477,7  15,3758 27,9250 ES7010049 Arinaga 92,4  15,3919 27,8683 ES7010052 Punta de la Sal 136  15,3902 27,8783 ES7010053 Playa del CabrÃ ³n 956,2  15,3917 27,8547 ES7010054 Los Jameos 234,79  13,4259 29,1518 ES7010055 Amurga * 5 341,2  15,5422 27,8277 ES7010056 Sebadales de Playa del InglÃ ©s * 2 721,5  15,5500 27,7556 ES7010062 Betancuria * 3 328,8  14,0659 28,3905 ES7010063 Nublo * 7 107,5  15,7740 27,8937 ES7010064 Ancones-Sice 223,3  14,0663 28,3367 ES7010065 MalpaÃ ­s del Cuchillo 55,4  13,6493 29,1084 ES7010066 Costa de Sardina del Norte 1 426,5  15,7075 28,1367 ES7011001 Los Risquetes 9,1  13,6597 29,1120 ES7011002 Cagafrecho 633,1  13,6667 28,9167 ES7011003 Pino Santo * 1 564,8  15,5005 28,0602 ES7011004 Macizo de Tauro II 5 117,6  15,6878 27,8285 ES7011005 Sebadales de GÃ ¼igÃ ¼Ã ­ * 7 219,74  15,8706 27,9522 ES7020001 MencÃ ¡fete * 454,6  18,0918 27,7391 ES7020002 Roques de Salmor 3,5  17,9954 27,8233 ES7020003 Tibataje * 592,7  17,9851 27,7938 ES7020004 Risco de Las Playas * 966,9  17,9631 27,7128 ES7020006 Timijiraque * 375,1  17,9194 27,7754 ES7020008 Pinar de GarafÃ ­a * 1 027,5  17,8755 28,7803 ES7020009 GuelguÃ ©n * 1 062,4  17,8700 28,8262 ES7020010 Las Nieves * 5 114,6  17,8111 28,7454 ES7020011 Cumbre Vieja * 7 522,1  17,8399 28,5816 ES7020012 MontaÃ ±a de Azufre 75,8  17,7718 28,5613 ES7020014 Risco de la ConcepciÃ ³n * 65,7  17,7754 28,6760 ES7020015 Costa de HiscaguÃ ¡n * 249,9  17,9832 28,7976 ES7020016 Barranco del Jorado 98,2  17,9608 28,7031 ES7020017 Franja marina Teno-Rasca * 69 500  16,8953 28,2722 ES7020018 Tubo volcÃ ¡nico de Todoque 1,7  17,8925 28,6024 ES7020020 Tablado * 223,6  17,8824 28,8154 ES7020021 Barranco de las Angustias * 1 699  17,9094 28,6909 ES7020022 Tamanca * 2 073,1  17,8724 28,5459 ES7020024 Juan Mayor * 28,3  17,7828 28,6849 ES7020025 Barranco del Agua * 74,2  17,7500 28,7245 ES7020026 La Caldereta * 18  18,0143 27,7420 ES7020028 Benchijigua * 483,2  17,2213 28,0987 ES7020029 Puntallana * 285,7  17,1153 28,1275 ES7020030 Majona * 1 975,7  17,1604 28,1439 ES7020032 Roque Cano * 57,1  17,2576 28,1826 ES7020033 Roque Blanco * 29,8  17,2456 28,1661 ES7020034 La Fortaleza * 53,1  17,2754 28,0996 ES7020035 Barranco del Cabrito * 1 160,4  17,1595 28,0819 ES7020037 Lomo del CarretÃ ³n * 248,5  17,3175 28,1464 ES7020039 Orone * 1 706,6  17,2680 28,0783 ES7020041 Charco del Conde 9,2  17,3378 28,0862 ES7020042 Charco de Cieno * 5,2  17,3475 28,0980 ES7020043 Parque Nacional del Teide * 18 993,1  16,6181 28,2647 ES7020044 Ijuana * 901,8  16,1381 28,5563 ES7020045 Pijaral * 295,7  16,1826 28,5611 ES7020046 Los Roques de Anaga * 9,8  16,1585 28,5966 ES7020047 Pinoleris * 178,4  16,4896 28,3863 ES7020048 MalpaÃ ­s de GÃ ¼Ã ­mar * 286  16,3709 28,3094 ES7020049 MontaÃ ±a Roja * 163,96  16,5480 28,0325 ES7020050 MalpaÃ ­s de la Rasca 312,7  16,6920 28,0113 ES7020051 Barranco del Infierno * 1 824,1  16,7082 28,1208 ES7020052 Chinyero * 2 380  16,7754 28,3126 ES7020053 Las Palomas * 582,7  16,4587 28,4010 ES7020054 Corona Forestal * 41 067,7  16,5986 28,2710 ES7020055 Barranco de Fasnia y GÃ ¼Ã ­mar * 151,1  16,4449 28,2545 ES7020056 MontaÃ ±a Centinela 130,7  16,4566 28,1550 ES7020057 Mar de Las Calmas * 9 898,4  18,0658 27,6475 ES7020058 MontaÃ ±as de Ifara y Los Riscos 284,9  16,5319 28,0853 ES7020061 Roque de Jama * 92,5  16,6443 28,0907 ES7020064 Los Sables * 3,1  17,9194 28,8074 ES7020065 MontaÃ ±a de Tejina * 167,7  16,7536 28,1900 ES7020066 Roque de Garachico 3,04  16,7625 28,3796 ES7020068 La Rambla de Castro * 45  16,5854 28,3992 ES7020069 Las Lagunetas * 3 568,3  16,4184 28,4186 ES7020070 Barranco de Erques * 262,7  16,7701 28,1642 ES7020071 MontaÃ ±a de la Centinela * 15  17,7674 28,6115 ES7020072 MontaÃ ±a de la BreÃ ±a * 26,1  17,7812 28,6335 ES7020073 Los Acantilados de la Culata * 440,9  16,7506 28,3667 ES7020074 Los Campeches, Tigaiga y Ruiz * 543,5  16,6138 28,3717 ES7020075 La Resbala * 590,6  16,4876 28,3845 ES7020076 Riscos de Bajamar * 26  17,7704 28,6647 ES7020077 Acantilado de la Hondura 32,5  16,4221 28,2066 ES7020078 Tabaibal del PorÃ ­s 47,5  16,4294 28,1771 ES7020081 InteriÃ ¡n * 100,2  16,7958 28,3636 ES7020082 Barranco de Ruiz * 95,3  16,6258 28,3830 ES7020084 Barlovento, GarafÃ ­a, El Paso y Tijarafe * 5 561,7  17,8926 28,7605 ES7020085 El Paso y Santa Cruz de La Palma * 1 390,5  17,8544 28,6726 ES7020086 Santa Cruz de La Palma * 216  17,8167 28,6883 ES7020087 BreÃ ±a Alta * 60,8  17,8190 28,6225 ES7020088 Sabinar de Puntallana * 14,1  17,7365 28,7376 ES7020089 Sabinar de La Galga * 81  17,7632 28,7721 ES7020090 Monteverde de Don Pedro-Juan Adalid * 483,1  17,9110 28,8299 ES7020091 Monteverde de Gallegos-Franceses * 1 408,6  17,8406 28,8115 ES7020092 Monteverde de Lomo Grande * 494,9  17,7936 28,7819 ES7020093 Monteverde de Barranco Seco-Barranco del Agua * 1 939,1  17,7819 28,7302 ES7020094 Monteverde de BreÃ ±a Alta * 823,2  17,8113 28,6726 ES7020095 Anaga * 10 340,6  16,2380 28,5379 ES7020096 Teno * 6 119,7  16,8486 28,3176 ES7020097 Teselinde-Cabecera de Vallehermoso * 2 340,9  17,2760 28,1791 ES7020098 MontaÃ ±a del Cepo * 1 162  17,2280 28,1925 ES7020099 Frontera * 8 807,4  18,0584 27,7172 ES7020100 Cueva del Viento * 137,7  16,7009 28,3437 ES7020101 Laderas de Enchereda * 682,6  17,1909 28,1509 ES7020102 Barranco de Charco Hondo * 392,4  17,2517 28,0671 ES7020103 Barranco de Argaga * 187,1  17,3206 28,0860 ES7020104 Valle Alto de Valle Gran Rey * 706,8  17,3124 28,1162 ES7020105 Barranco del Ã guila * 164,4  17,1245 28,1374 ES7020106 Cabecera Barranco de Aguajilva * 140,3  17,1772 28,1260 ES7020107 Cuenca de Benchijigua-Guarimiar * 1 341,4  17,2193 28,0726 ES7020108 Taguluche * 139,5  17,3324 28,1372 ES7020109 Barrancos del Cedro y Liria * 584,18  17,2093 28,1557 ES7020110 Barranco de NiÃ ¡gara * 38,7  16,7665 28,1931 ES7020111 Barranco de Orchilla * 18,4  16,6091 28,1115 ES7020112 Barranco de las Hiedras-El Cedro * 166,4  16,5008 28,1915 ES7020113 Acantilado costero de Los Perros * 65,9  16,6984 28,3875 ES7020114 Riscos de Lara * 103,4  16,8200 28,2536 ES7020115 Laderas de ChÃ ­o * 197,1  16,7972 28,2513 ES7020116 Sebadales del sur de Tenerife * 2 692,9  16,5875 28,0236 ES7020117 Cueva marina de San Juan 0,7  16,8167 28,1744 ES7020118 Barranco de Icor * 36,5  16,4674 28,2144 ES7020119 Lomo de Las Eras 1,7  16,4250 28,1986 ES7020120 Sebadal de San AndrÃ ©s 582,7  16,2083 28,4917 ES7020121 Barranco Madre del Agua * 9,8  16,4803 28,2144 ES7020122 Franja marina de Fuencaliente * 7 055,2  17,8972 28,5472 ES7020123 Franja marina Santiago-Valle Gran Rey * 13 139  17,3139 28,0417 ES7020124 Costa de GarafÃ ­a 3 475,3  17,8686 28,8586 ES7020125 Costa de los Ã rganos 1 164  17,2964 28,2214 ES7020126 Costa de San Juan de la Rambla 1 602,9  16,6319 28,4225 ES7020127 Risco de la MÃ ©rica * 38,3  17,3427 28,1024 ES7020128 Sebadales de Antequera 272,62  16,1308 28,5236 ES7020129 PiÃ ±a de mar de Granadilla 0,93  16,5068 28,0737 PTCOR0001 Costa e CaldeirÃ £o-Ilha do Corvo * 972,8  31,1000 39,7000 PTDES0001 Ilhas Desertas * 12 589,78  16,4986 32,5022 PTFAI0004 Caldeira e Capelinhos-Ilha do Faial * 2 086,21  28,7500 38,5833 PTFAI0005 Monte da Guia-Ilha do Faial * 383,16  28,6225 38,5208 PTFAI0006 Ponta do Varadouro-Ilha do Faial * 17,61  28,7833 38,5667 PTFAI0007 Morro de Castelo Branco-Ilha do Faial * 126,42  28,7542 38,5225 PTFLO0002 Zona Central-Morro Alto-Ilha das Flores * 2 931,09  31,2167 39,4500 PTFLO0003 Costa Nordeste-Ilha das Flores * 1 250,76  31,1667 39,5000 PTGRA0015 IlhÃ ©u de Baixo-Restinga Ilha Graciosa * 243,67  27,9500 39,0139 PTGRA0016 Ponta Branca-Ilha Graciosa * 68,64  28,0397 39,0314 PTJOR0013 Ponta dos Rosais-Ilha de S. Jorge * 307,07  28,3100 38,7533 PTJOR0014 Costa NE e Ponta do Topo-Ilha de S. Jorge * 3 965,08  27,8500 38,5833 PTMAD0001 Laurissilva da Madeira * 15 367,37  17,0500 32,7667 PTMAD0002 MaciÃ §o Montanhoso Central da Ilha da Madeira * 6 224,33  16,9242 32,7317 PTMAD0003 Ponta de S. LourenÃ §o * 1 920,44  16,7025 32,7492 PTMAD0004 IlhÃ ©u da ViÃ ºva * 1 711,96  16,8656 32,8256 PTMAD0005 Achadas da Cruz 175,04  17,2122 32,8442 PTMAD0006 Moledos-Madalena do Mar 7,9  17,1339 32,7017 PTMAD0007 PinÃ ¡culo * 24,14  16,8703 32,6417 PTMAZ0001 Menez Gwen 9 490  31,5250 37,8250 PTMAZ0002 Lucky Strike 19 023,5  32,3083 37,2833 PTMIG0019 Lagoa do Fogo-Ilha de S. Miguel * 1 262,62  25,4667 37,7667 PTMIG0020 Caloura-Ponta da Galera-Ilha de S. Miguel * 199,59  25,5083 37,7083 PTMIG0021 Banco D. JoÃ £o de Castro (Canal Terceira-S. Miguel) * 1 648,39  26,6083 38,2264 PTMIG0024 Serra da Tronqueira/Planalto dos Graminhais * 2 010,63  25,2000 38,8000 PTPIC0008 Baixa do Sul (Canal do Faial) * 50,06  28,5900 38,5153 PTPIC0009 Montanha do Pico, Prainha e Caveiro-Ilha do Pico * 8 462,65  28,2917 38,4750 PTPIC0010 Ponta da Ilha-Ilha do Pico * 398,29  28,0333 38,4167 PTPIC0011 Lajes do Pico-Ilha do Pico * 142,71  28,2561 38,3903 PTPIC0012 IlhÃ ©us da Madalena-Ilha do Pico * 143,21  28,5472 38,5333 PTPOR0001 IlhÃ ©us do Porto Santo * 211,83  16,3836 33,0050 PTPOR0002 Pico Branco-Porto Santo 127,22  16,2994 33,0900 PTSEL0001 Ilhas Selvagens * 9 437,29  15,8672 30,1553 PTSMA0022 Ponta do Castelo-Ilha de Sta. Maria * 316,6  25,3833 36,9297 PTSMA0023 IlhÃ ©u das Formigas e Recife Dollabarat (Canal S. Miguel-Sta. Maria) * 3 593,52  25,7500 37,2500 PTTER0017 Serra Santa BÃ ¡rbara e Pico Alto-Ilha da Terceira * 4 730,93  27,2919 38,7333 PTTER0018 Costa das Quatro Ribeiras-Ilha da Terceira * 267,63  27,2017 38,8000